Citation Nr: 1437989	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-45 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The appellant served in the United States Air Force Reserve and West Virginia Army National Guard (ARNG).  DD Forms 214 were issued for two periods of active duty for training (ACDUTRA) from February to June 2003 and from September 2005 to December 2006.  The appellant also served on other periods of inactive duty for training (INACDUTRA) over the years.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The appellant testified at a Board hearing before the undersigned Acting Veterans Law Judge (VLJ) in March 2014.  A transcript of that hearing is associated with the claims file.

The May 2013 Supplemental Statement of the Case (SSOC) additionally addressed entitlement to total disability based on individual unemployability (TDIU).  The RO had not issued an initial rating decision addressing TDIU.  The appellant noted during the March 2014 hearing that he did not file a claim of entitlement to TDIU, and he was not interested in pursuing a claim of TDIU.

The issue of entitlement to service connection for a back disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The appellant did not become disabled from a chronic stomach disorder during a period of ACDUTRA.


CONCLUSION OF LAW

A chronic stomach disorder was not incurred in or aggravated by ACDUTRA.  38 U.S.C.A. §§ 101(2), (24), 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In this case, the appellant received notice in a November 2008 letter, issued prior to the appealed February 2009 rating decision.  In the letter, the appellant was also notified of VA's practices in assigning disability evaluations and effective dates for service-connected disabilities pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, during the March 2014 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the appellant and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There are accordingly no deficiencies of notification in this case, nor has the appellant argued otherwise.

VA has a duty to assist the appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. §  3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the appellant's service treatment records and VA medical records concerning the claimed stomach disability have been obtained.  Private records are also contained in the appellant's service treatment records.  The appellant was afforded a February 2009 VA examination regarding his stomach.  The examiner reviewed and cited the appellant's service treatment records, and noted that his current diagnosis (constipation).  The examiner provided an opinion and supporting rationale.  Although there was treatment for diarrhea during ACDUTRA, there is no evidence of a currently diagnosed disability that is etiologically related to service.

Laws and Regulations

The appellant asserts that service connection is warranted for a stomach disorder which began during his service in the ARNG. 

Pursuant to 38 U.S.C.A. § 101(24), "active military, naval, or air service" includes "active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred during inactive duty training. 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137, 1153. 

Even if a person has had a period of active duty, that service alone does not make the claimant a "Veteran" for the purpose of the application to any period of service which is ACDUTRA or INACDUTRA the presumption of soundness upon service entrance, the presumption of aggravation (of a pre-existing disorder) or the presumption of service incurrence of chronic diseases which are generally applicable to veterans who had active duty.  See generally Smith v. Shinseki, 24 Vet. App. 40 (2010). 

When a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  See Acciola v. Peake, 22 Vet. App. 320, 324 (2008).

Factual Background and Analysis

On his November 2008 claim, the appellant reported that he developed stomach pains in June 2006 in Iraq.  He noted that he had treatment for his stomach pain from June 15 to 18, 2006 at an Air Force theatre hospital.  In a December 2008 statement, he reported that after the three days of hospitalization he was released without a diagnosis.  On his notice of disagreement, the appellant specifically noted he was not seeking service connection for gastroesophageal reflux disease (GERD) because, while he had a history of reflux, his stomach pains in service were not a symptom of his reflux disease.  

Service treatment records note that the appellant went to the emergency room on August 14, 2005 for food poisoning.  The appellant's period of ACDUTRA began September 5, 2005.  A November 2006 record noted the appellant developed abdominal pain and diarrhea "in theatre."  "Never diagnosed, resolved on its own."  On his April 2007 evaluation, the appellant noted he had "reoccurring stomach pain."

In February 2009, the appellant was afforded a VA examination.  He reported developing severe pain two inches to the right of his umbilical cord while he was in Iraq.  He stated that "a few times a year" he still gets the severe pain in his stomach.  It last occurred in August 2008.  He denied nausea and vomiting.  A history of the appellant's stomach pain complaints was listed by the examiner, and included his in-service complaints.  In December 2006 he had abdominal pain in Iraq, without diagnosis.  In October 2008, in China during the summer he had abdominal pain similar to Iraq, and an ultrasound was ordered.  A November 2008 ultrasound of the right upper quadrant was "normal."  The examiner cited a February 2009 abdominal CT which found constipation, only.  The examiner opined that the constipation was less likely than not related to his ACDUTRA service.  He noted that the appellant had food poisoning in August 2005, and diarrhea in Iraq, but no complaints of constipation.  His only current diagnosis was constipation.  The examiner also noted that there was no evidence the appellant's preexisting GERD was aggravated by service.

VA treatment records only noted one additional complaint of abdominal pain in May 2009, when the appellant was seeking treatment for a broken right hand.  He stated he had lower abdomen pain "all the way across" for the prior ten minutes, and that he was unsure why he was in pain.

On his notice of disagreement, the appellant reported that the stomach pain he experienced in Iraq was different and more severe than the constipation pain he experienced in 2009.

During his March 2014 Board hearing, the appellant testified that he was hospitalized for three days in service but was not given a diagnosis for his stomach disorder.  He reported he has continued to have the same symptoms as his first in-service stomach pain.  His representative requested a VA examination.  The appellant noted that sometimes his stomach pain is too severe to drive to seek treatment.

Regarding the appellant's representative's request for a VA nexus opinion regarding his stomach disorder claim, the Board notes that he was provided a VA examination in February 2009.  Additionally, evidence added to the claims file since February 2009 has not included diagnosis of a stomach disorder.

The Board recognizes that the STRs do document that the appellant had stomach pain while on ACDUTRA in November 2006.  Furthermore, the Board acknowledges that the appellant is competent to report current stomach pain symptoms.  However, on the question of whether the in-service stomach pain resulted in any current stomach disorder, the Board finds the appellant's lay statements to be of limited probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, whether the appellant has a current stomach disorder that is related to his stomach pain documented during service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In this case, the probative medical evidence of record, includes a STR less than one month after his treatment for stomach pain, which noted that his symptoms resolved on their own, a VA ultrasound scan that was normal, and a CT scan that diagnosed constipation.  Additionally, a VA examiner found that the 2009 constipation was not related to his 2006 stomach pain and diarrhea.  The lack of any further findings or complaints related to stomach pain in any of the other STRs or VA medical records, indicate that the appellant's stomach pain in 2006 was acute and transitory and resolved without any residual disability.

Furthermore, the Board notes that the record does not contain any diagnosis of a current stomach disorder which the appellant feels had the same type of pain as his in-service stomach pain.  The Board recognizes that medical records contain some complaints of abdominal pain (diagnosed as constipation, and no diagnosis on other the other two complaints).  However, the VA examination revealed no stomach diagnosis.  The examiner had no positive findings during the examination, and his only subjective complaint is a level and location of pain.  The Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In this case, the medical evidence clearly shows that the appellant has no current disability due to or related to any of his periods of ARNG service.  Overall, the preponderance of the evidence is against the appellant's claim of service connection for stomach disorder.  As such, this claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a stomach disorder is denied.


REMAND

The appellant has provided several statements, and testimony during his Board hearing, regarding the onset of his respiratory symptoms.  He has stated that he was never diagnosed with asthma prior to his service in Iraq.  He testified to breathing fumes, fuel, and the smoke from burn pits during his service in Iraq.  He has also provided statements from his mother, father, grandparent and girlfriend (who has known him since high school) who all noted that the appellant developed wheezing and shortness of breath after his service in Iraq.  Although the Acting Veterans Law Judge suggested that the appellant provide a waiver of RO review for any evidence he wished for the Board to consider, there is no waiver provided along with the lay statements contained in the virtual record.

During his hearing, the appellant stated that he sought treatment for his breathing difficulties during service in Iraq.  He also testified that he was not treated for respiratory complaints prior to his service, and that he had submitted private treatment records from 2004 to show that he did not have a prior diagnosis of asthma.  The Board notes that the service treatment record folders included some civilian records, but it is unclear if these are the referred-to records.  On appeal, the attempts should be made to obtain any outstanding records which may show the appellant had no respiratory symptoms prior to service in Iraq.

Service treatment records include a report of medical history from January 2002 where the appellant marked that he did not have a history of asthma, breathing problems, bronchitis, or used an inhaler.  However, on the "explanation of 'yes' answers" section, the appellant noted that he "had asthmatic bronchitis and asthma, but have not used an inhaler for over a year."  A March 2002 statement from the appellant's primary care physician, Dr. W.A.B., who noted the appellant "enjoys good health with no significant medical problems either past or present."  A March 2003 record noted a diagnosed of upper respiratory infection.  In an April 2007 physician's medical history report, the appellant noted that he had a history of bronchitis in 2004 with no current problems.   In August 2005, the appellant reported he was on an albuterol inhaler, as needed, due to "hacking and coughing."  Additional September 2005 records included refills and use of an albuterol inhaler.  He also noted that he had mild, intermittent wheezing.  It was noted he could wear a gas mask.   September 22, 2005 paperwork recorded a diagnosis of asthma.  He was noted to smoke two to three cigarettes a day for the past 8 to 10 months.

In February 2011, the appellant was afforded a VA examination.  The appellant reported being told he had asthmatic bronchitis in 2004, and he was given an inhaler, which he used periodically prior to deployment.  He was diagnosed with asthma.  The examiner opined that the appellant's mild asthma was at least as likely as not a result of his military service because he had no history of asthma or reactive airway disease prior to his service, and he developed asthma while he was a member of the ARNG.

An addendum opinion was requested, and in April 2013 a VA physician's assistant reviewed the claims file and opined that the appellant's asthmatic bronchitis was not permanently aggravated by his service in Iraq.  She explained that he was diagnosed with asthma in 2004, and that there were "vague references" to asthma during deployment.  He returned from Iraq in 2006 but did not seek treatment for asthma until 2010.  She found that he had mild asthma prior to deployment and that he continues to have mild asthma.

The Board notes that the appellant has stated he was not diagnosed with asthma prior to his service in Iraq.  The 2011 VA examiner noted he was diagnosed with asthmatic bronchitis in 2004, and the 2013 examiner noted he had mild asthma prior to deployment (onto ACDUTRA).  As the claim is being remanded, the appellant should be afforded another VA examination to address these opposing opinions.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that he provide information and consent to obtain any treatment records which show that he did not have a diagnosis of asthma/a respiratory disorder prior to his active duty for training from September 2005 to December 2006.  He should also provide information and consent to obtain any ongoing treatment records from 2010 to the present.  The appellant and his representative should be informed of any failed attempts to obtain reported records.

2.  Schedule the appellant for an additional VA respiratory examination.  The examiner should review the claims file, virtual records, lay statements, and interview the appellant in conjunction with the examination.  All necessary tests should be completed.

The examiner should provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that any currently diagnosed respiratory disorder is related to a period of ACDUTRA, including service in the Persian Gulf.  The examiner should address the conflicting 2011 and 2013 VA examination opinions.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing any objective medical findings leading to the conclusions.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record, to include all evidence added since the last SSOC (several lay statements contained in virtual records).  If any benefit sought on appeal remains denied, a fully responsive SSOC should be furnished to the appellant and his representative and they should be afforded a reasonable opportunity for response

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


